DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application is a continuation of application 13/797,526 filed on 03/12/2013, and claims priority from provisional application 61/676,812 filed 07/27/2012.
Status of Claims
Claims 1-16 are pending and present for consideration.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 08/26/2019, 08/26/2019, 12/26/2016, 01/03/2020, 03/04/2020, 07/10/2020, 10/08/2020, 12/04/2020, 12/23/2020, 02/19/2021, 05/18/2021, 01/14/2022 have been considered by the Examiner.
The information disclosure statement filed 01/14/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there is no publication date included in the citation for the crossed out reference. It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).


Claim Objections
Claim 11 is objected to because of the following informalities: a missing word. Claim 11 recites the limitation “an open position and closed position” in line 11. There appears to be a word missing between “open position and” and “closed position”. Applicant is advised to amend Claim 15 to recite “an open position and a closed position.”
Claim 15 is objected to because of the following informalities: a missing word. Claim 15 recites the limitation “wherein plurality of commissure posts are configured to flex inwardly and outwardly.” There appears to be a word missing between “wherein” and “plurality”. Applicant is advised to amend Claim 15 to recite “wherein a plurality of commissure posts…” Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation: “the engagement of the plurality of posts  of the leaflet frame with the body frame provides support to the leaflet frame and allows for the transfer of loading on the plurality of leaflets…” Claim 8 is indefinite because there is insufficient antecedent basis for the limitation “the engagement” and “the transfer of loading” in the claim.
Claim 16 recites the limitation: “…the multi-part frame is configured to permit flexing between the inner leaflet frame and the outer frame are configured to flex relative to one another during valve operation…”  Claim 16 is indefinite because there is insufficient antecedent basis for the limitation “the inner leaflet frame” in the claim.  Additionally, Claim 16 is indefinite because there appears to be a sentence fragment missing between “the outer frame” and “are configured”, which renders the meaning of the claim unascertainable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rowe et al. (Rowe) US 2006/0287719 A1.
Regarding Claim 1, Rowe discloses (Figs. 1 and 2; [0061]-[0068]) a valve 10 comprising:
a body frame (20) formed into a cylindrical structure having a generally tubular shape and a body frame inner surface defining a body frame lumen;
a leaflet frame (30) that is coaxial with and nested within the body frame and including a plurality of posts (commissural posts 34), where at least a portion (34) of the leaflet frame is not held in engagement with the body frame inner surface ; and
a plurality of leaflets (36) supported by the plurality of posts of the leaflet frame 30.
Regarding Claim 3, Rowe discloses  (Figs. 1 and 2) a plurality of posts (commissural posts 34) that extend at least partially from and outside of the body frame (20).
Regarding Claim 5, Rowe discloses  (Figs. 1 and 2; [0068]) the body frame (20) and the leaflet frame (30) have different stiffnesses ([0068] discloses: “…the stent 20 is expandable, but the valve member 30 is a conventional, non-expandable prosthetic heart valve”; therefore, the stent and the leaflet frame must inherently have different stiffnesses.)
Regarding Claim 6, Rowe discloses (Figs. 1 and 2) a plurality of leaflets (36) coupled to the leaflet frame (30) such that each leaflet has a U-shaped base.
Regarding Claim 7, Rowe discloses (Figs. 1 and 2; [0061]-[0068]) a valve 10 comprising:
a body frame (20) formed into a cylindrical structure having a generally tubular shape and a body frame inner surface defining a body frame lumen;
a leaflet frame (30) that is coaxial with and nested within the body frame (90) and including a plurality of posts (commissural posts 34) partially engaging the body frame ; and
a plurality of leaflets (36) supported by the plurality of posts of the leaflet frame.
Regarding Claim 8, Rowe discloses (Figs. 1 and 2; [0061]-[0068]) that  the engagement of the plurality of posts (commissural posts 34) of the leaflet frame with the body frame (20) provides support to the leaflet frame (30) and allows for the transfer of loading on the plurality of leaflets (36) to the leaflet frame and then to the body frame (20).
Regarding Claim 9, Rowe discloses (Figs. 1 and 2; [0068]) that the body frame (20) and the leaflet frame have different stiffnesses ([0068] discloses: “…the stent 20 is expandable, but the valve member 30 is a conventional, non-expandable prosthetic heart valve”; therefore, the stent and the leaflet frame must inherently have different stiffnesses.)
Regarding Claim 10, Rowe discloses (Figs. 1 and 2; [0061]-[0068]) a plurality of leaflets (36) coupled to the leaflet frame (30) such that each leaflet has a U-shaped base.
Regarding Claim 11, Rowe discloses (Figs. 1 and 2; [Abstract] and [0061]-[0068]) a valve 10 comprising a multi-part frame defining a flow lumen through which fluid is able to selectively flow [0055], the multi-part frame including,
an outer frame (20) having a generally tubular shape in the form of a right cylinder, the outer frame defining an outer frame lumen,
a leaflet frame (30) defining a plurality of commissure posts (34), the leaflet frame (30) being at least partially received within the outer frame lumen and fixedly coupled to the outer frame (20) such that at least a portion of the leaflet frame is not held in engagement with the outer frame during valve operation; and
a plurality of leaflets (36) coupled to the leaflet frame, each leaflet having a U-shaped base and being moveable between an open position and closed position to selectively block and unblock the flow lumen [Abstract].
Regarding Claim 12, Rowe discloses (Figs. 1 and 2; [0061]-[0068])  a cover material (32) positioned between the leaflet frame and the outer frame ([0064] discloses that the sewing ring 32 is provided along the base portion of the valve member; and [0071] discloses that sewing rings are typically made of suture-permeable material covered with cloth.)
Regarding Claim 13, Rowe discloses (Figs. 1 and 2; [0067]) that the leaflet frame (30) and the outer frame (20) are configured to flex relative to one another (at post 26) during valve operation.
Regarding Claim 14, Rowe discloses (Figs. 1 and 2; [0068]) that the outer frame (20) and the leaflet frame (30) have different stiffnesses ([0068] discloses: “…the stent 20 is expandable, but the valve member 30 is a conventional, non-expandable prosthetic heart valve.”)
Regarding Claim 15, Rowe discloses (Figs. 1 and 2; [0067]) a plurality of commissure posts (34) configured to flex inwardly and outwardly with respect to the outer frame (20) during valve operation.
Regarding Claim 1, Rowe discloses (Fig. 8; [0078]-[0080]) a valve 10E comprising:
a body frame (70) formed into a cylindrical structure having a generally tubular shape and a body frame inner surface defining a body frame lumen;
a leaflet frame (30A) that is coaxial with and nested within the body frame and including a plurality of posts, where at least a portion of the leaflet frame is not held in engagement with the body frame inner surface ([0079] discloses: “[T]he stent 70 preferably includes a circular ridge 76 formed along the transition region between the large and small diameters. The ridge provides a seat for the base of the valve member 30A”; therefore, at least a portion of the leaflet frame 30A sits above the circular ridge 76 and does not contact the inner surface of the upper portion 74 of the stent 70) ; and
a plurality of leaflets  supported by the plurality of posts of the leaflet frame 30A ([0078]: “[T]he valve leaflets are disposed along the interior of the valve member.”)

Regarding Claim 4, Rowe discloses (Fig. 8; [0078]-[0080]) a film (cover 75) positioned between the leaflet frame (30A) and the body frame (70), and further wherein the portion of the leaflet frame including the posts is not coupled to the film (75) positioned between the leaflet frame and the body frame ([0079] describes that at least a portion of the leaflet frame 30A sits above the circular ridge 76; therefore, there is at least a portion of the leaflet frame 30A that does not contact the cover 75 on the inner surface of the upper portion 74 of the stent 70.)

Regarding Claim 1, Rowe discloses (Figs. 9A and 9B; [0081]) a valve 10F comprising:
a body frame (90) formed into a cylindrical structure having a generally tubular shape and a body frame inner surface defining a body frame lumen;
a leaflet frame (30) that is coaxial with and nested within the body frame and including a plurality of posts (commissural posts 34), where at least a portion (34) of the leaflet frame is not held in engagement with the body frame inner surface ; and
a plurality of leaflets (36) supported by the plurality of posts of the leaflet frame 30.
Regarding Claim 2, Rowe  (Fig. 9B; [0081]) disclose  a plurality of posts (commissural posts 34) that lie entirely within the body frame (90) and the portion (34) of the leaflet frame not held engagement with the body frame includes at least a portion of the plurality of posts (commissural posts 34.)
Regarding Claim 6, Rowe discloses (Figs. 9A and 9B; [0081]) a plurality of leaflets (36) coupled to the leaflet frame (30) such that each leaflet has a U-shaped base.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKHAYA DIOP whose telephone number is (571) 272-7137.  The examiner can normally be reached 9AM - 5PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROKHAYA DIOP/
Examiner, Art Unit 3774

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774